TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2019



                                      NO. 03-18-00296-CR


                             Juan Francisco Zamarron, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of community supervision signed by the trial court. Having

reviewed the record, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment of community supervision. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.